Title: Joseph Milligan to Thomas Jefferson, [before 12 January 1819]
From: Milligan, Joseph
To: Jefferson, Thomas


          
             before 12 Jan. 1819
          
          The page on the other side is a sample of Ricardos Ricardo on political Economy & the principles of Taxation
          I am urged by several members of Congress to print the book it will make such a Volume as Tracy
          Ricardo is Reviewed in the 59th No of the Edinburg Review
           If I conclude to print it I will let you know
          If I print it I will  have it through the press before the 4th March
          J: Milligan
        